Citation Nr: 0024938	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2  Entitlement to service connection for residuals of a cold 
weather injury, to include a circulatory disorder, a 
cardiovascular disorder, peripheral neuropathy, arthritis and 
a disability manifested by cold sensitization. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a respiratory 
disorder due to tobacco use.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The claims for service connection for a stomach disorder, 
residuals of a cold weather injury, to include a circulatory 
disorder, a cardiovascular disorder, peripheral neuropathy, 
arthritis and a disability manifested by cold sensitization, 
bilateral hearing loss, tinnitus and a respiratory disorder 
due to tobacco use are not plausible.


CONCLUSION OF LAW

The claims for service connection for a stomach disorder, 
residuals of a cold weather injury, to include a circulatory 
disorder, a cardiovascular disorder, peripheral neuropathy, 
arthritis and a disability manifested by cold sensitization, 
bilateral hearing loss, tinnitus and a respiratory disorder 
due to tobacco use are not well grounded.  38 U.S.C.A. 
§§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  
Service incurrence or aggravation of an organic disease of 
the nervous system, cardiovascular disease or arthritis may 
be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

In addition, 38 C.F.R. § 3.310(a) (1999) provides that 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected disability is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97. 

The Board notes that in May 1997 memorandum from the VA Under 
Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  However, this provision only applies to claims 
filed after June 9, 1998, and therefore does not affect the 
appellant's claims.

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

With regard to the claim for service connection for bilateral 
hearing loss, hearing impairment is a disability under VA 
regulations when the auditory threshold is 40 decibels or 
greater at any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz, when the auditory threshold is 26 decibels or 
greater at any three of those frequencies, or when speech 
recognition scores on the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (1999).

The record reflects that the RO has undertaken all indicated 
development to obtain the veteran's service medical records 
but was unsuccessful.  The veteran's service medical records 
are unavailable and presumably were destroyed by the 1973 
fire at the National Personnel Records Center. 

The claims folder does not contain any post-service medical 
evidence of a stomach disorder, a circulatory disorder, 
peripheral neuropathy, arthritis, a disability manifested by 
cold sensitization, hearing loss, tinnitus, medical evidence 
of any cardiovascular disease until the 1990's, or medical 
evidence suggesting that any cardiovascular disease is 
etiologically related to service.  There is also no medical 
evidence showing a diagnosis of nicotine dependence in 
service or thereafter.  The record contains no medical 
evidence linking the veteran's claimed respiratory disorder 
to his use of tobacco in service.  Rather, in November 1997, 
the veteran indicated that he had smoked a pack of cigarettes 
a day for the previous thirty years until he quit in 1974.  
The only evidence indicating the presence of these disorders 
and their link to service, is the theory advanced by the 
veteran himself; however, as a lay person, he is not 
qualified to provide a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
must conclude that the veteran's claims are not well 
grounded.

Since the claims are not well grounded, VA has no duty to 
assist the veteran in developing the record to support his 
claims, including independent medical examinations and/or 
advisory medical opinions.  See 38 U.S.C.A. § 5107(a); Epps 
v. Gober, 126 F.3d at 1467-68.


ORDER

Service connection for a stomach disorder is denied.

Service connection for residuals of a cold weather injury, to 
include a circulatory disorder, a cardiovascular disorder, 
peripheral neuropathy, arthritis and a disorder manifested by 
cold sensitization, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a respiratory disorder due to tobacco 
use is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

